NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                        DEC 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

ROBERT GARVIN MOORE; TERESA                     No.    20-35877
JEAN MOORE,
                                                D.C. No. 3:20-cv-05412-RJB
                Appellants,

 v.                                             MEMORANDUM*

PHH MORTGAGE CORPORATION; et al.,

                Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert J. Bryan, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Robert Garvin Moore and Teresa Jean Moore appeal pro se from the district

court’s order dismissing for failure to comply with a court order the appeal of their

bankruptcy court action. We have jurisdiction under 28 U.S.C. § 1291. We review

for an abuse of discretion a dismissal for failure to comply with a court order.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir. 2002). We affirm.

      The district court did not abuse its discretion by dismissing the Moores’

action because the Moores failed to file an opening brief by the deadline set by the

district court. See id. at 640, 642-43 (discussing the five factors for determining

whether to dismiss for failure to comply with a court order and noting that

dismissal should not be disturbed absent “a definite and firm conviction” that the

district court “committed a clear error of judgment” (citation and internal quotation

marks omitted)); see also Fed. R. Bankr. P. 8018(a)(4) (district court may dismiss

appeal on its own motion for failure to file a brief on time).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      The pending motions for judicial notice (Docket Entry Nos. 16 and 24) are

denied as unnecessary.

      AFFIRMED.




                                           2                                      20-35877